DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 22, 2020 was filed after the mailing date of the Application on July 22, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on July 22, 2020.  These drawings are in compliance with 37 CFR 1.84, and have been accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "A radar test system comprising a device under test and the radar target simulation system according to Claim 1" in line 1 of the claim.  It is unclear if the referred “device under study” or “radar target simulation system” or both are mentioned to be “according to Claim 1”. This unclear language renders claim indefinite.
For the purpose of this action Office will interpret Claim 13 as reciting: "A radar test system comprising and a device under test ".

Claims 14 is depending on indefinite independent claim 13 and as the dependent claim includes all the claim 13 limitations. Claim 13 being indefinite renders all the dependent claims indefinite.

Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.
According to MPEP Section 2111.01. IV (Plain Meaning): “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014)”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, 8, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heuel et al. (U.S. Patent Application Publication 2018/0203098A1) hereinafter “Heuel”.
Regarding claim 1, Heuel teaches A radar target simulation system for simulating at least one moving radar target (Heuel paragraph [0001]: “The invention relates to a device for simulating at least one echo signal of a signal, a system for simulating at least one echo signal of a signal and a method for simulating at least one echo signal of a signal”), comprising: 
an analog to digital converter (paragraph [0042]: “As the manipulation unit 16 is configured to manipulate the input signal in a digital manner, an analog to digital converter 30 and a digital to analog converter 32 are positioned upstream and downstream the signal manipulation unit 16 respectively”); and 
at least one digital processing channel connected to the analog to digital converter (paragraph [0042]: “As the manipulation unit 16 is configured to manipulate the input signal in a digital manner, an analog to digital converter 30 and a digital to analog converter 32 are positioned upstream and downstream the signal manipulation unit 16 respectively”), wherein the digital processing channel comprises a delay unit (Abstract: “signal manipulation unit is configured to add a delay to the signal”), a resampling unit and a frequency shifting unit (paragraph [0037]: “For processing purposes, the device 10 comprises a signal manipulation unit 16 that is configured to add a delay to the signal, to shift the frequency of the signal and/or to change the amplitude of the signal”), 
wherein the delay unit is configured to receive a digitized input signal from the analog to digital converter and to forward the input signal to at least one of the resampling unit and the frequency shifting unit with a predetermined time delay (paragraph [0027]: “the digital signal can be processed by the signal manipulation unit while simulating a moving target. Accordingly, a delay can be added to the signal, the frequency of the signal can be shifted and/or the amplitude of the signal is changed”), 
wherein the frequency shifting unit is configured to adapt a frequency of the input signal based on a carrier frequency of the input signal and based on a velocity of the moving radar target that is to be simulated (paragraph [0027]: “the digital signal can be processed by the signal manipulation unit while simulating a moving target. Accordingly, a delay can be added to the signal, the frequency of the signal can be shifted and/or the amplitude of the signal is changed”), and 
wherein the resampling unit is configured to rescale the input signal in at least one of time domain and frequency domain based on at least one of a momentary frequency of the input signal, a baseband frequency of the input signal, the carrier frequency of the input signal and the velocity of the moving radar target that is to be simulated (paragraph [0027]: “the digital signal can be processed by the signal manipulation unit while simulating a moving target. Accordingly, a delay can be added to the signal, the frequency of the signal can be shifted and/or the amplitude of the signal is changed”. Examiner’s note: Heuel discloses a frequency shift that is implicitly implemented either in time or in frequency domain, as these are the only two alternatives. Moreover, it is implicit that the frequency shift inherent to a moving target is described based on the carrier frequency and on the velocity of said moving radar target).

Regarding claim 2, Heuel teaches claimed invention as shown above for the claim 1, Heuel further teaches the resampling unit is configured to at least one of contract the input signal in time domain and expand the input signal in frequency domain if the radar target that is to be simulated is approaching (paragraph [0027]: “the digital signal can be processed by the signal manipulation unit while simulating a moving target. Accordingly, a delay can be added to the signal, the frequency of the signal can be shifted and/or the amplitude of the signal is changed”. Examiner’s note: Heuel discloses the implementation of a frequency shift in order to simulate a moving target. It is implicit that the result of the shift (contraction or expansion) depends on the direction (approach or departure) of the target).

Regarding claim 3, Heuel teaches claimed invention as shown above for the claim 1, Heuel further teaches the resampling unit is configured to at least one of expand the input signal in time domain and contract the input signal in frequency domain if the radar target that is to be simulated is departing (paragraph [0027]: “the digital signal can be processed by the signal manipulation unit while simulating a moving target. Accordingly, a delay can be added to the signal, the frequency of the signal can be shifted and/or the amplitude of the signal is changed”. Examiner’s note: Heuel discloses the implementation of a frequency shift in order to simulate a moving target. It is implicit that the result of the shift (contraction or expansion) depends on the direction (approach or departure) of the target).

Regarding claim 7, Heuel teaches claimed invention as shown above for the claim 1, Heuel further teaches the resampling unit is configured to continuously rescale the input signal (paragraph [0018]: “at least one bandwidth changing unit is configured to increase the frequency bandwidth of the signal. The frequency bandwidth of the signal being manipulated can be increased accordingly”).

Regarding claim 8, Heuel teaches claimed invention as shown above for the claim 1, Heuel further teaches a digital to analog converter is provided (Paragraph [0027]: “a digital to analog converter may be provided”), wherein the digital to analog converter is connected to the processing channel downstream of the processing channel (paragraph [0042]: “As the manipulation unit 16 is configured to manipulate the input signal in a digital manner, an analog to digital converter 30 and a digital to analog converter 32 are positioned upstream and downstream the signal manipulation unit 16 respectively”).

Regarding claim 13, Heuel teaches claimed invention as shown above for the claim 1, Heuel further teaches a radar test system comprising a device under test and the radar target simulation system according to Claim 1, wherein the device under test comprises a radar system (paragraph [0006-0007]: “The invention provides a device for simulating at least one echo signal of a signal… The invention also provides a system comprising a broadband radar source and a device as described above”; paragraph [0046]: “a system 42 is shown that can be used for simulating and analyzing an echo signal. The system 42 comprises a device 10, a broadband signal source 44 and an analyzing unit 46. The broadband signal source 44 is configured to emit a broadband radar signal that is typically used for detecting a target by using radar techniques”).

Regarding claim 15, Heuel teaches a method for operating a radar target simulation system for simulating at least one moving radar target (Heuel Abstract: “a system and a method for simulating at least one echo signal of a signal are described”), comprising: 
generating an input signal assigned to a radar signal (Fig. 3: “Inputting a signal via an input of a device”); 
digitizing the input signal (paragraph [0012]: “an analog to digital converter may be used for digitizing the signal”); 
delaying the input signal by a predetermined time delay (Fig. 3: “Adding a delay to the input signal”); 
adapting a frequency of the input signal based on a carrier frequency of the input signal and based on a velocity of the moving radar target that is to be simulated (paragraph [0027]: “the digital signal can be processed by the signal manipulation unit while simulating a moving target. Accordingly, a delay can be added to the signal, the frequency of the signal can be shifted and/or the amplitude of the signal is changed”); and 
rescaling the input signal in at least one of time domain and frequency domain (paragraph [0018]: “at least one bandwidth changing unit is configured to increase the frequency bandwidth of the signal. The frequency bandwidth of the signal being manipulated can be increased accordingly”) based on at least one of a momentary frequency of the input signal, a baseband frequency of the input signal, the carrier frequency of the input signal and the velocity of the moving radar target that is to be simulated (paragraph [0027]: “the digital signal can be processed by the signal manipulation unit while simulating a moving target. Accordingly, a delay can be added to the signal, the frequency of the signal can be shifted and/or the amplitude of the signal is changed”. Examiner’s note: Heuel discloses a frequency shift that is implicitly implemented either in time or in frequency domain, as these are the only two alternatives. Moreover, it is implicit that the frequency shift inherent to a moving target is described based on the carrier frequency and on the velocity of said moving radar target).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5, 10, 11, 16 and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Heuel in view of Shi et al. (Chinese Patent Document Publication CN109143186A) hereinafter “Shi”.
Regarding claim 4, Heuel teaches claimed invention as shown above for the claim 1, Heuel further teaches the delay unit is configured to delay the input signal (paragraph [0037]: “the device 10 comprises a signal manipulation unit 16 that is configured to add a delay to the signal”).
Heuel does not teach delay the input signal via a first-in-first-out technique.
Shi teaches delay the input signal via a first-in-first-out technique (Shi paragraph [0004]: “Usually, each target uses a large depth FIFO (first-in-first-out queue) or dual-port RAM (random access memory) to realize the design of digital delay line”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the radar target simulation system of Heuel the delaying the input signal via a first-in-first-out technique as taught by Shi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in in the radar target simulation system of Heuel, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the delaying the input signal via a first-in-first-out technique as taught by Shi with the predictable result “that a target is simulated in a moving manner” as needed in Heuel (paragraph [0012]).

Regarding claim 5, Heuel teaches claimed invention as shown above for the claim 1. 
Heuel does not teach the delay unit is configured to store a predetermined number of samples, wherein the predetermined number of samples is adjustable.
Shi teaches the delay unit is configured to store a predetermined number of samples, wherein the predetermined number of samples is adjustable (Shi paragraphs [0011]-[0012]: “According to the requirements of the actual radar target simulation scheme, determine a single channel of digital signal input, and each channel of digital signal delay output”; “Calculate the delay time of each digital signal output according to the actual demand, control the selection signal of each multiplexer, and the data length of the second-level FIFO,(Examiner’s note: One skilled in the art would appreciate that “the data length” signifies number of samples and “the selection signal” signifies process of adjusting this number) so as to realize the simulation of radar multi-target arbitrary delay”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the radar target simulation system of Heuel the delay unit configured to store a predetermined number of samples, wherein the predetermined number of samples is adjustable as taught by Shi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in in the radar target simulation system of Heuel, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the delay unit configured to store a predetermined number of samples, wherein the predetermined number of samples is adjustable as taught by Shi with the predictable result “that a target is simulated in a moving manner” as needed in Heuel (paragraph [0012]).

Regarding claim 10, Heuel teaches claimed invention as shown above for the claim 1. 
Heuel further teaches a digital processing channel is provided (paragraph [0042]: “As the manipulation unit 16 is configured to manipulate the input signal in a digital manner, an analog to digital converter 30 and a digital to analog converter 32 are positioned upstream and downstream the signal manipulation unit 16 respectively”), 
wherein the digital processing channel is connected to the analog to digital converter (paragraph [0042]: “As the manipulation unit 16 is configured to manipulate the input signal in a digital manner, an analog to digital converter 30 and a digital to analog converter 32 are positioned upstream and downstream the signal manipulation unit 16 respectively”), 
wherein the digital processing channel comprises a delay unit, a resampling unit and a frequency shifting unit (paragraph [0037]: “For processing purposes, the device 10 comprises a signal manipulation unit 16 that is configured to add a delay to the signal, to shift the frequency of the signal and/or to change the amplitude of the signal”), 
wherein the delay unit is configured to receive the digitized input signal from the analog to digital converter and to forward the input signal to at least one of the resampling unit and the frequency shifting unit with a predetermined time delay (paragraph [0027]: “the digital signal can be processed by the signal manipulation unit while simulating a moving target. Accordingly, a delay can be added to the signal, the frequency of the signal can be shifted and/or the amplitude of the signal is changed”), 
wherein the frequency shifting unit is configured to adapt the frequency of the input signal based on the carrier frequency of the input signal and based on a velocity of a moving radar target that is to be simulated (paragraph [0027]: “the digital signal can be processed by the signal manipulation unit while simulating a moving target. Accordingly, a delay can be added to the signal, the frequency of the signal can be shifted and/or the amplitude of the signal is changed”), and 
wherein the resampling unit is configured to rescale the input signal in at least one of time domain and frequency domain based on at least one of the momentary frequency of the input signal, the baseband frequency of the input signal, the carrier frequency of the input signal and the velocity of the moving radar target that is to be simulated (paragraph [0027]: “the digital signal can be processed by the signal manipulation unit while simulating a moving target. Accordingly, a delay can be added to the signal, the frequency of the signal can be shifted and/or the amplitude of the signal is changed”. Examiner’s note: Heuel discloses a frequency shift that is implicitly implemented either in time or in frequency domain, as these are the only two alternatives. Moreover, it is implicit that the frequency shift inherent to a moving target is described based on the carrier frequency and on the velocity of said moving radar target). 
Heuel does not teach at least a second digital processing channel is provided, and a second moving radar target that is to be simulated.
Shi teaches at least a second digital processing channel is provided, a second moving radar target that is to be simulated (Shi paragraph [0008]: “a wideband radar signal multi-target long-distance simulation device, the device includes: a first-level FIFO group, a multiplexer group, and a second-level FIFO group, and the first-level FIFO group includes a plurality of serial The input of the first-stage FIFO group is a multichannel digital signal, the multiplexer group includes a plurality of multiplexers, and the input of the j-th multiplexer is the first-level FIFO group. The j-th input digital signal and the j-th output digital signal of each FIFO in the first-stage FIFO group, the number of multiplexers is greater than or equal to the number of targets to be simulated; each multiplexer is cascaded with a FIFO, The second-level FIFO group is formed; the output of each FIFO in the second-level FIFO group is output as the analog signal of each target”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the radar target simulation system of Heuel at least a second digital processing channel and a second moving radar target that is to be simulated as taught by Shi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the radar target simulation system of Heuel, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include at least a second digital processing channel and a second moving radar target that is to be simulated as taught by Shi with the predictable result of expanding the system capability beyond “simulating at least one echo signal of a signal” as needed in Heuel (paragraph [0001]).

Regarding claim 11, Heuel teaches claimed invention as shown above for the claim 10. 
Heuel does not teach a merging unit is provided, wherein the merging unit is connected to the processing channels and is configured to superpose output signals of the processing channels.
Shi teaches a merging unit is provided, wherein the merging unit is connected to the processing channels and is configured to superpose output signals of the processing channels (Shi abstract: “The input of the first level FIFO group is multiplex digital signals. The multiplexer group comprises a plurality of multiplexers. The input of the jth multiplexer is the jth input digital signal of the first level FIFO group and the jth output digital signal of each FIFO in the first level FIFO group. The number of the multiplexers is greater than or equal to the number of targets to be simulated. One FIFO is cascaded after each multiplexer so as to form the second level FIFO group. The output of each FIFO in the second level FIFO group acts as the analog signal output of each target”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the radar target simulation system taught in combination by Heuel and Shi the merging unit connected to the processing channels and configured to superpose output signals of the processing channels as taught by Shi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the radar target simulation system taught in combination by Heuel and Shi, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the merging unit connected to the processing channels and configured to superpose output signals of the processing channels as further taught by Shi with predictable result of expanding the system capability beyond “simulating at least one echo signal of a signal” as needed in Heuel (paragraph [0001]).

Regarding claim 16, Heuel teaches claimed invention as shown above for the claim 15, Heuel further teaches the input signal is delayed (paragraph [0037]: “the device 10 comprises a signal manipulation unit 16 that is configured to add a delay to the signal”).
Heuel does not teach the input signal is delayed via a first-in-first-out technique.
Shi teaches the input signal is delayed via a first-in-first-out technique (Shi paragraph [0004]: “Usually, each target uses a large depth FIFO (first-in-first-out queue) or dual-port RAM (random access memory) to realize the design of digital delay line”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the method for operating a radar target simulation system of Heuel the delaying the input signal via a first-in-first-out technique as taught by Shi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in in the method for operating the radar target simulation system of Heuel, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the delaying the input signal via a first-in-first-out technique as taught by Shi with the predictable result “that a target is simulated in a moving manner” as needed in Heuel (paragraph [0012]).

Regarding claim 17, Heuel teaches claimed invention as shown above for the claim 15, Heuel further teaches the steps of adapting the frequency and rescaling the frequency of the input signal are performed for each of the radar targets that are to be simulated (paragraph [0018]: “at least one bandwidth changing unit is configured to increase the frequency bandwidth of the signal. The frequency bandwidth of the signal being manipulated can be increased accordingly”).
Heuel does not teach at least two moving radar targets are simulated.
Shi teaches at least two moving radar targets are simulated (Shi paragraph [0008]: “a wideband radar signal multi-target long-distance simulation device, the device includes: a first-level FIFO group, a multiplexer group, and a second-level FIFO group, and the first-level FIFO group includes a plurality of serial The input of the first-stage FIFO group is a multichannel digital signal, the multiplexer group includes a plurality of multiplexers, and the input of the j-th multiplexer is the first-level FIFO group. The j-th input digital signal and the j-th output digital signal of each FIFO in the first-stage FIFO group, the number of multiplexers is greater than or equal to the number of targets to be simulated; each multiplexer is cascaded with a FIFO, The second-level FIFO group is formed; the output of each FIFO in the second-level FIFO group is output as the analog signal of each target”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the method for operating of the radar target simulation system of Heuel at least two moving radar targets to be simulated as taught by Shi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the method for operating of the radar target simulation system of Heuel, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include at least two moving radar targets to be simulated as taught by Shi with the predictable result of expanding the system capability beyond “simulating at least one echo signal of a signal” as needed in Heuel (paragraph [0001]).


Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Heuel in view of Shi and further in view of Warnick et al. (U.S. Patent 10317518B2) hereinafter “Warnick”.
Regarding claim 6, Heuel and Shi teach claimed invention as shown above for the claim 5. 
Neither Heuel nor Shi teach the delay unit is configured to adjust the number of samples based on the velocity of the moving radar target that is to be simulated.
Warnick teaches the delay unit is configured to adjust the number of samples based on the velocity of the moving radar target that is to be simulated (Warnick column 30 lines 21-30: “A good value for the number of chirps to correlate, Ncorr is determined by the amount of time a target is expected to stay within an FFT bin. This is calculated using range resolution 41, the expected radial velocity, and the chirp period as                         
                            
                                
                                    N
                                
                                
                                    c
                                    o
                                    r
                                    r
                                
                            
                            =
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            r
                                            e
                                            s
                                        
                                    
                                
                                
                                    v
                                    
                                        
                                            T
                                        
                                        
                                            c
                                        
                                    
                                
                            
                        
                    .”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the radar target simulation system taught in combination by Heuel and Shi the delay unit configured to adjust the number of samples based on the velocity of the moving radar target that is to be simulated as taught by Warnick since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the radar target simulation system taught in combination by Heuel and Shi, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the delay unit configured to adjust the number of samples based on the velocity of the moving radar target that is to be simulated as taught by Warnick with the predictable result “that a target is simulated in a moving manner” as needed in Heuel (paragraph [0012]).

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Heuel in view of Chen et al. (Chinese Patent Document Publication CN104515978A) hereinafter “Chen”.
Regarding claim 9, Heuel teaches claimed invention as shown above for the claim 8. 
Heuel does not teach the analog to digital converter and the digital to analog converter have the same sampling frequency.
Chen teaches the analog to digital converter and the digital to analog converter have the same sampling frequency (Chen, Fig. 4 element 43-DAC, element 41-ADC, element 49- a clock generation circuit (paragraph [0020]). Examiner’s note: Chen uses the same reference clock signal (sampling rate) for ADC and DAC circuits of the radar target simulation system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the radar target simulation system of Heuel the analog to digital converter and the digital to analog converter having the same sampling frequency as taught by Chen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  As in the radar target simulation system of Heuel, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the analog to digital converter and the digital to analog converter having the same sampling frequency with the predictable result of “a radio frequency signal, is output via the output that simulates the echo signal of the input signal wherein the output signal having the original frequency bandwidth of the input signal” as needed in Heuel (paragraph [0057]).

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Heuel in view of Warnick.
Regarding claim 12, Heuel teaches claimed invention as shown above for the claim 1. 
Heuel further teaches the frequency shifting unit is established (paragraph [0027]: “the digital signal can be processed by the signal manipulation unit while simulating a moving target. Accordingly, a delay can be added to the signal, the frequency of the signal can be shifted”).
Heuel does not teach the frequency shifting unit is established as a variable numerically controlled oscillator or as an analog frequency shifter.
Warnick teaches the frequency shifting unit is established as a variable numerically controlled oscillator or as an analog frequency shifter (Warnick column 18 lines 5-12: “A direct digital synthesizer (DDS) is a type of digital-to analog converter (DAC) that specializes in creating sine waves. It is the digital counterpart to an analog circuit known as a phase locked loop (PLL). Whereas a standalone DAC can create arbitrary waveforms, a DDS combines a DAC with frequency controlled registers and numerically controlled oscillators to create a system that produces sine wave outputs with high precision”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the radar target simulation system of Heuel the frequency shifting unit established as a variable numerically controlled oscillator or as an analog frequency shifter as taught by Warnick since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in [Ref], it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the frequency shifting unit established as a variable numerically controlled oscillator or as an analog frequency shifter as taught by Warnick with the predictable result “that a target is simulated in a moving manner” as needed in Heuel (paragraph [0012]).

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Heuel in view of Von Rhein (German Patent Document Publication DE102016121296A1) hereinafter “Von Rhein”.
Regarding claim 14, Heuel  teaches claimed invention as shown above for the claim 13. 
Heuel  does not teach the device under test is established as an automotive radar system.
Von Rhein teaches the device under test is established as an automotive radar system (Von Rhein paragraph [0006]: “The radar devices, in particular continuous wave radar devices, which, moreover, are manufactured in large numbers due to the frequent installation in motor vehicles, must be tested before and/or after installation.
In such tests, devices of the type mentioned are used to simulate targets that are to be detected by the radar devices”).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the radar under test of the test system of Heuel for the automotive radar system of the radar system of Von Rhein.
Thus, the simple substitution of one known element for another producing a predictable result of “enabling testing radar sensors having a high bandwidth appropriately”, as needed in Heuel (paragraph [0058]),  renders the claim obvious.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maiellaro et al. (U.S. Patent Application Publication 2018/0188317A1) teaches a method of generating self-test signals, corresponding circuit and apparatus;
Plasberg ("SIMULATION VON RADARZIELEN", FREQUENZ, SCHIELE UNO SCHON, BERLIN, DE, vol. 45, no. 5 / 06, 1  May 1991 (1991-05-01), pages 110-115, XP000234619, ISSN: 0016-1136) teaches a method to generate a receive signal from the high frequency transmit signal of a high resolution radar unit, which corresponds to the target echo in a real target situation;
Hubka (U.S. Patent 3090955A) teaches a test instrument suitable for use with an airborne Doppler radar navigation system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER LVOVICH. SYRKIN/
Examiner
Art Unit 3648



/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648